This case being controlled by our decision in State v. Ludlow Supermarkets, Inc., 141 Vt. 261, 448 A.2d 791, filed this same date, that portion of the judgment below declaring 13 V.S.A. § 3355(b) to be unconstitutional and without force or effect is affirmed; that portion of the judgment restraining and enjoining the defendants Grand Union Company and P & C Food Markets, Inc., from conducting their usual business on July 4, Labor Day, Thanksgiving or Sundays other than those between Thanksgiving and Christmas is reversed.